DETAILED ACTION
	This is in response to communication received on 12/6/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 9/15/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, independent claim 1 has been amended to include the subject matter of claim 7 and 8 (which depend from claim 1) such that claim 7 and 8 now simply repeat limitations already present in the independent claim 1.  


Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR and Smoke Point (Wikipedia, dated Feb. 9, 2017) on claims 1, 7, 8, 9, and 10 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR,  Smoke Point (Wikipedia, dated Feb. 9, 2017) and Powell et al. US PGPub 2009/0123658 hereinafter POWELL on claims 2 and 4 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR,  Smoke Point (Wikipedia, dated Feb. 9, 2017) and Martin et al. US PGPub 2003/0203218 hereinafter MARTIN on claims 3 and 6 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR,  Smoke Point (Wikipedia, dated Feb. 9, 2017), Martin et al. US PGPub 2003/0203218 hereinafter MARTIN and Powell et al. US PGPub 2009/0123658 hereinafter POWELL on claim 5 is withdrawn because the independent claim 1 has been amended.
Claims 1, 7, 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR Oikawa US PGPub 2015/0238047 hereinafter OIKAWA and Smoke Point (Wikipedia, dated Feb. 9, 2017).
As for claim 1, LI teaches "the invention relates to kitchen utensils, and further to a rare earth alloy iron pot and a production method there of" (paragraph 2), and "Then put the iron pot into the electric furnace, heat it to 270-330 °C and spray with edible vegetable oil to form an oil film on the pot body" (paragraph 14), wherein the application of heat and oil is understood to be a seasoning step, i.e. A method of... seasoning ... iron/steel cookware.	
LI is silent on applying the seasoning to multiple units of iron/steel cookware. However, Examiner notes that it would be well within the skill of the ordinary artisan to merely repeat the steps as taught by LI to create multiple units of iron/steel cookware.
As such, it is the position of the Examiner that it would be obvious to season multiple units of iron/steel cookware.
As referenced above, LI teaches and "Then put the iron pot into the electric furnace, heat it to 270-330 °C" (paragraph 14, lines 1 ), i.e. preheating each cookware unit to a temperature.
preheated cookware units. Examiner also notes that LI teaches that the temperature of the cookware units are within a preferred range during treatment—meaning that the process is such that it does ensure the temperature the cookware units remain at a desired point.
LI further teaches "Take out the iron pan and inspect it" (paragraph 15), i.e. retrieving the cookware units from the treatment.
LI is silent on quench, rapidly plunging the preheated cookware into an oil bath to completely submerge the units and the treatment being an oil bath. 
However, LI, as shown above, does teach spraying the oil onto the surface of the pot.
DANDEKAR teaches "Methods and compositions for providing a durable, nonstick coating on steel and/or cast iron surfaces are disclosed" (abstract, lines 1-2).
DANDEKAR further teaches that after the surface is heated, the "coating material can be sprayed, spread or dip-coated" (paragraph 58, lines 1-6) onto the surface of a cast iron unit, wherein dip-coating is understood to be a process which includes rapidly plunging a unit to be coated into a ... bath to completely submerge the units and retrieving the unit to be coated from the ... bath. Examiner notes that DANDEKAR established that dip-coating was a known alternative for coating cookware units to spray coating.
It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, the spray coating step of LI being replaced with the dip coating of DANDEKAR, such that the process includes quench, rapidly plunging the preheated cookware into an oil bath to completely submerge the units and the treatment being an oil bath to obtain the predictable result of a coated cookware item undergoing a heat treatment.
LI and DANDEKAR are silent on the smoke point of oil in the oil treatment, quickly enough to ensure the temperature of the cookware units remain above oil smoke point; controlling the temperature of the oil bath by continuously cooling the oil bath to ensure that the temperature of the oil bath does not reach a temperature within 20 degrees below the oil smoke point. 
However, LI does teach applying vegetable oil to the surface of the iron pan at a particular temperature. 
SMOKE POINT makes clear that the smoke point of vegetable oil blend is 220°C (page 2 Table, final line).
It is therefore inherent that LI teaches preheating each cookware unit to a temperature above the smoke point of oil in the oil treatment as LI teaches heating the substrate to "270-330 °C" (paragraph 14, line 1) which, as illustrated by SMOKE POINT, is above the smoke point of the vegetable oil used in the treatment.
Examiner notes that LI is silent on immersion and DANDEKAR is silent on the time it takes to plunge the cookware into a bath during coating. 
	OIKAWA teaches "A surface treatment method for an iron-cast product, which enables to give an anti-corrosion property to an iron-cast product and to produce a product having a rich texture by using only plant-derived materials suitable to kitchenware" (abstract, lines 1-4) and "vegetable oil polymerized coats formed on the surface of the iron-cast product" (paragraph 18, lines 1-3).

It would have been within the skill of the ordinary artisan at the time of effective filing to design the temperature of the cookware in the combined process of LI and DANDEKAR during the preheating, after the preheating, and as it enters the bath such that it is maintained within an operable range by, for example, reducing time spent exposed to a cooling atmosphere, such that the such that a glossy, polymerized coating with in a desired amount of time is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. 
Examiner notes that the claim limitation of by continuously cooling the oil bath to a ensure that the temperature of the oil bath does not reach a temperature within 20 degrees below the oil smoke point does not provide any specific limitation on how the continuous cooling takes place, only that cooling is taking place.

It would have been within the skill of the ordinary artisan at the time of effective filing to design and maintain the oil bath at temperature at which the oil will not degrade unnecessary such that a desired coating of polymerized oil is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. 
As for claim 7, Examiner notes that the subject matter of claim 7 is merely a repetition of limitations appearing in claim 1. Examiner draws attention to the rejection of claim 1 above wherein the limitation of wherein the step of controlling the temperature of the oil bath comprises the step of cooling the oil in the oil bath to a temperature to ensure that the oil bath doesn't reach a temperature within 20 degrees below smoke point is rejected.
As for claim 8, Examiner notes that the subject matter of claim 8 is merely a repetition of limitations appearing in claim 1. Examiner draws attention to the rejection of wherein the step of controlling the temperature of the oil bath comprises the step of continuously cooling the oil in the oil bath is rejected.
As for claim 9, LI and SMOKE POINT are silent on further comprising the step of adding texture to the surface of the cookware units prior to preheating the cookware units.
DANDEKAR teaches "To improve bonding and adhesion of subsequent layers, the exterior surface ... is subjected to a treatment step. Such a treatment step can roughen the surface" (paragraph 51, lines 2-6), i.e. further comprising the step of adding texture to the surface of the cookware units prior to preheating the cookware units.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a step of further comprising the step of adding texture to the surface of the cookware units prior to preheating the cookware units in the process of LI because DANDEKAR teaches that such a step improves bonding between a substrate and a later coating layer.
As for claim 10, LI and SMOKE POINT are silent on the texture.
DANDEKAR teaches "To improve bonding and adhesion of subsequent layers, the exterior surface ... is subjected to a treatment step. Such a treatment step can roughen the surface" (paragraph 51, lines 2-6) and further "a specific aspect, the surface treatment can comprise roughening via a sand blasting technique ... The grit material can be any material suitable for roughening the surface of a coated substrate" (paragraph 51, lines 10-21 ), i.e. wherein the step of adding texture comprises grit blasting.
wherein the step of adding texture comprises grit blasting in the process of LI because DANDEKAR teaches that such a step improves bonding between a substrate and a later coating layer.
As for claim 11, LI, DANDEKAR and SMOKE POINT are silent on wherein the cookware unit is preheated to a temperature higher enough to fully transform the oil into a gray/black hard polymerized seasoning but low enough to avoid the seasoning being burned and flake off the cookware by the excessive heat.
However, LI does teach "Then put the iron pot into the electric furnace, heat it to 270-330 °C and spray with edible vegetable oil to form an oil film on the pot body" (paragraph 14).
OIKAWA teaches "A surface treatment method for an iron-cast product, which enables to give an anti-corrosion property to an iron-cast product and to produce a product having a rich texture by using only plant-derived materials suitable to kitchenware" (abstract, lines 1-4) and "vegetable oil polymerized coats formed on the surface of the iron-cast product" (paragraph 18, lines 1-3).
OIKAWA teaches "After applying vegetable oil, the mold-cast item is placed in a normally-used heating device, such as an electric furnace and gas furnace, and a heating and drying treatment is performed so that volatile components in the vegetable oil evaporate (S104). In the heating and drying treatment, the heating temperature is preferably 250 to 320° C. and particularly preferably 270 to 300° C. When the heating temperature is lower than 250° C., process of polymerization takes extremely long time and unfavorable gloss is liable to remain on the product, while when 320° C. or higher, 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the preheating temperature of LI such that a polymerized coating without thermal damage is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR Oikawa US PGPub 2015/0238047 hereinafter OIKAWA and Smoke Point (Wikipedia, dated Feb. 9, 2017)  as applied to claim 1 above, and further in view of Powell et al. US PGPub 2009/0123658 hereinafter POWELL.
As for claim 2, LI teaches "Then put the iron pot into the electric furnace, heat it to 270-330 °C" (paragraph 14), i.e. heating an oven and moving the cookware unites ... through the oven such that the cookware units are heated to a temperature above the smoke point of the oil in the oil treatment, wherein the treatment is a oil bath when combined with DANDEKAR as shown in the rejection of claim 1 and as shown to be inherent in light of SMOKE POINT
LI, DANDEKAR, OIKAWA and SMOKE POINT are silent on placing the cookware units on a conveyor belt; and moving the cookware units on the conveyor belt through the oven. LI, DANDEKAR and SMOKE POINT are entirely silent on how the cookware is moved from the oven into the dip treatment.
POWELL teaches "A coating apparatus and method of using for use in dip coating an article may have a container with opposing sides and a volume capable of holding a liquid coating material and at least one article to be coated by the material" (abstract, lines 1-4) and "The methods for treating articles may be used for treating metals and alloys, such as but not limited to steel, iron" (paragraph 51, line 1 ). POWELL teaches "The conveyor 82 may be a roller conveyor, a link conveyor, a belt conveyor, hanging conveyor or any other type of conveyor for moving the articles 70 into the airflow provided by the fans 84" (paragraph 56), i.e. wherein a conveyor belt is used to move a cast iron substrate through a temperature modification device. It would have been obvious to one of ordinary skill in the art before the effective filing date to have placing the cookware units on a conveyor belt; and moving the cookware units on the conveyor belt through the oven in the combined process of LI, DANDEKAR, OIKAWA and SMOKE POINT because POWELL teaches that such a device can move a substrate through a temperature modification device such that it can then be put into another device.
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the conveyor belt. It is the position of the examiner that the criticality on the conveyor belt does not provide patentable distinction as the use of a conveyor belt appears to incidental absent evidence.
As for claim 4, LI, DANDEKAR, OIKAWA and SMOKE POINT are silent on further comprising the step of draining excess oil back into the oil after the cookware units are removed from the oil bath.
POWELL teaches "A coating apparatus and method of using for use in dip coating an article may have a container with opposing sides and a volume capable of holding a liquid coating material and at least one article to be coated by the material" (abstract, lines 1-4) and "The methods for treating articles may be used for treating metals and alloys, such as but not limited to steel, iron" (paragraph 51, line 1 ).
POWELL teaches "After submersion into the coating material in a dipping process, the article may be moved to a position over the stepped apron 20 to allow excess of the coating material to drain off" (paragraph 58, lines 1-4), i.e. further comprising the step of draining excess oil back into the oil after the cookware units are removed from the oil bath.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising the step of draining excess oil back into the oil after the cookware units are removed from the oil bath in the combined dip-coating process of LI, DANDEKAR, and SMOKEPOINT because POWELL teaches that such a step was known and could collect the excess coating material from the process. 
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the drain. It is the position of the examiner that the criticality on the draining does not provide patentable distinction as the use of a draining appears to incidental absent evidence.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR Oikawa US PGPub 2015/0238047 hereinafter OIKAWA and Smoke Point (Wikipedia, dated Feb. 9, 2017) as applied to claim 1 above, and further in view of Martin et al. US PGPub 2003/0203218 hereinafter MARTIN.
As for claim 3, LI, DANDEKAR, OIKAWA and SMOKE POINT is silent on wherein the step of rapidly plunging the preheated cookware units into an oil bath comprises providing a chute extending from the oven to the oil bath such that the cookware units move from the oven to the oil bath.
Examiner does note that there are no structural limitations on what constitutes a 'chute' and therefore any structure leading from a oven to a bath could fall within the broad scope of the claim.
MARTIN teaches "Methods for inhibiting corrosion are disclosed. The methods generally involve contacting a coated metal substrate with a composition" (abstract, lines 1-3).
MARTIN further teaches "While any metal substrate can be treated according to the present invention, the methods find particular application in the treatment of small metal parts that are handled in bulk ... While the present methods are particularly applicable to small parts that have been processed in bulk, such as in a basket or barrel or on a belt (conveyor) coater, they are equally applicable to small parts that have been treated individually" (paragraph 10), i.e. wherein in coating a metal substrate a conveyor belt in the process allows for the processing of multiple substrates in bulk.
wherein the step of rapidly plunging the preheated cookware units into an oil bath comprises providing a chute extending from the oven to the oil bath such that the cookware units move from the oven to the oil bath because MARTIN teaches that such a structure allows for the treatment of many metal substrates in bulk.
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the presence of a chute. It is the position of the examiner that the criticality on the chute does not provide patentable distinction as the use of a chute appears to incidental absent evidence.
As for claim 6, LI, DANDEKAR and SMOKE POINT are silent on wherein the step of retrieving the cookware units from the oil bath comprises providing a partially submerged conveyor to move the cookware units out of the oil bath. 	
MARTIN teaches "Methods for inhibiting corrosion are disclosed. The methods generally involve contacting a coated metal substrate with a composition" (abstract, lines 1-3).
MARTIN further teaches "While any metal substrate can be treated according to the present invention, the methods find particular application in the treatment of small metal parts that are handled in bulk ... While the present methods are particularly applicable to small parts that have been processed in bulk, such as in a basket or barrel or on a belt (conveyor) coater, they are equally applicable to small parts that have been 
MARTIN teaches "The parts can be contained in any suitable container, such as a barrel, basket and the like, or the parts can be on a belt conveyor. Use of a porous container or conveyor provides the coating material access to the parts" (paragraph 31, lines 5-9), i.e. wherein the conveyor belt is used to move the substrate through the dipcoating bath such that the step of retrieving the substrates from the coating bath comprises providing a partially submerged conveyor to move the substrates out of oil bath
It would have been obvious to one of ordinary skill in the art to use a porous conveyor belt to move the cookware through the dip coating bath of the combined process of LI, DANDEKAR, and SMOKE POINT such that it includes on wherein the step of retrieving the cookware units from the oil bath comprises providing a partially submerged conveyor to move the cookware units out of the oil bath because MARTIN  teaches the such a structure allows for the coating of multiple substrates in bulk.
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the presence of a partially submerged conveyor belt. It is the position of the examiner that the criticality on the partially submerged conveyor belt does not provide patentable distinction as the use of a partially submerged conveyor belt appears to incidental absent evidence.
Further, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the drain. It is the position of the examiner that the criticality .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al CN 103239139A hereinafter LI, translation provided, in view of Dandekar et al. US 2011/0111239 hereinafter DANDEKAR Oikawa US PGPub 2015/0238047 hereinafter OIKAWA and Smoke Point (Wikipedia, dated Feb. 9, 2017) as applied to claim 1 above, and further in view of Martin et al. US PGPub 2003/0203218 hereinafter MARTIN and Powell et al. US PGPub 2009/0123658 hereinafter POWELL.
As for claim 5, LI, DANDEKAR and SMOKE POINT further comprising the step of draining excess oil by placing the cookware units exiting from the oil bath on a conveyor situated over the oil bath.
	MARTIN teaches "Methods for inhibiting corrosion are disclosed. The methods generally involve contacting a coated metal substrate with a composition" (abstract, lines 1-3).
MARTIN further teaches "While any metal substrate can be treated according to the present invention, the methods find particular application in the treatment of small metal parts that are handled in bulk ... While the present methods are particularly applicable to small parts that have been processed in bulk, such as in a basket or barrel or on a belt (conveyor) coater, they are equally applicable to small parts that have been treated individually" (paragraph 10), i.e. wherein in coating a metal substrate a conveyor belt in the process allows for the processing of multiple substrates in bulk.
placing the cookware units exiting from the oil bath on a conveyor.
POWELL teaches "A coating apparatus and method of using for use in dip coating an article may have a container with opposing sides and a volume capable of holding a liquid coating material and at least one article to be coated by the material" (abstract, lines 1-4) and "The methods for treating articles may be used for treating metals and alloys, such as but not limited to steel, iron" (paragraph 51, line 1 ).
POWELL teaches "After submersion into the coating material in a dipping process, the article may be moved to a position over the stepped apron 20 to allow excess of the coating material to drain off" (paragraph 58, lines 1-4), i.e. further comprising the step of draining excess coating material by placing the coated substrates over the coating material bath.	
It would have been obvious to one of ordinary skill in the art to use a porous conveyor belt to move the cookware through the dip coating bath of the combined process of LI, DANDEKAR, and SMOKE POINT with a conveyor belt and including a stepped apron to catch draining material after coating such that it includes on further comprising the step of draining excess oil by placing the cookware units exiting from the oil bath on a conveyor situated over the oil bath because MARTIN teaches the such a structure allows for the coating of multiple substrates in bulk.

Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive.
Applicant’s arguments are summarized and addressed below:
(a) Applicant argues that Dandekar teaches applying a ceramic material to create a non-stick surface, not immersion in oil. These processes are entirely different.
	Examiner respectfully points out that the rejection was based on a combination of references. DANDEKAR was not relied upon to teach the application of oil—LI was. LI teaches that oil is applied to the surface via a spray method and that DANDEKAR teaches that dip-coating was a known alternative to spraying when it came to applying fluent material to the surface of the substrate. DANDEKAR does not anticipate the rejection, yes, but the combination was based on obviousness. As such, Applicant’s arguments are not germane with the scope of the claim and cannot be considered persuasive.

(b) Applicant argues that their claims has been amended to require plunging the preheated cookware units into an oil bath to completely submerge each unit in the oil bath within one second, quickly enough to ensure the temperature of the cookware units remain above the oil point and none of the references teach “rapidly” submerging the units in the oil bath and none teach submerging each unit within one second.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717